Citation Nr: 0400568	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-04 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from June 1941 
to February 1947.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claim of service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and to the extent possible, has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claim.   

2.  Service connection for PTSD has been previously denied by 
the Board.  That decision is final.  

3.  The veteran has submitted evidence since the prior final 
Board decision that bears directly and substantially upon the 
matter under consideration, and, when considered alone or 
together with all of the evidence, both old and new, is so 
significant that it must be considered to fairly decide the 
issue.  

4.  The veteran's diagnosed PTSD cannot be associated with 
his military service, or with any verified stressor event in 
service.  


CONCLUSIONS OF LAW

1.  The prior Board decision, which denied the appellant's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  The evidence received since the prior Board decision is 
new and material, and the claim for this benefit is reopened.  
38 U.S.C.A. §§ 5108, 7104(c) (West 2002).  

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000). Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date. 38 
U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001. Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement the 
VCAA and do not provide any rights other than those provided 
in the VCAA." 66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002).

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board notes that the 
veteran's service personnel and service medical records are 
not now available.  Further, the RO has been unable to 
reconstruct the veteran's file. Therefore, Board notes that 
in a case such as this, the Board has a heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt rule.  OHare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

In an effort to assist the veteran in the pursuit of his 
claim, the RO informed him in September 2001 that additional 
evidence was necessary to process his claim.  He was informed 
that he should furnish a complete and detailed description of 
the specific traumatic incidents which produced the stress 
that resulted in his PTSD.  That letter contained areas to be 
filled out with the information necessary to assist in the 
adjudication of the veteran's claim.  This letter was 
returned to the Board blank and with a note from the veteran 
that he had no further evidence to submit.  In September 
2001, the RO contacted the veteran and notified him of the 
evidence needed to establish entitlement to the benefit 
sought, and what the RO would obtain, as well as what 
evidence was needed from the veteran and what he could do to 
help with his claim.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  He was told that he should respond within 
30 days.  In a letter submitted that same month, the veteran 
reported that he had no further evidence to submit and that 
he wanted VA to adjudicate his claim using the evidence 
currently in his file.  

Specifically, the Board notes that the veteran has been 
informed via letters, and a statement of the case of the case 
of the evidence necessary to substantiate his claim.  The RO 
scheduled that veteran for a VA examination.  In a December 
2001 letter, his attorney stated that the veteran would not 
appear for an examination, and that the RO should adjudicate 
the issue on the evidence of record.  

The Board finds that the duty to assist and the duty to 
notify the veteran have been satisfied to the extent possible 
and that no additional action is necessary to assure that the 
veteran has been afforded due process.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In prior decision, the Board denied service connection for 
PTSD.  That decision is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2003).  Pursuant to 38 U.S.C.A. § 
5108, the Secretary must reopen a finally disallowed claim 
when new and material evidence is presented or secured with 
respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material." Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.   38 C.F.R. § 3.156(a).

In the prior decision, the Board found that service 
connection was not warranted for PTSD, noting that while 
there was a diagnosis of the disability on a VA examination 
in November 1985, there was not a sufficient stressor.  The 
stressors noted at that time involved experiences in the 
Aleutian Islands and an incidence involving the anticipated 
Japanese invasion.  The Board considered the veteran's 
service records, and his VA medical records, including a 
November 1985 VA examination report which included a 
diagnosis of PTSD.  As noted above, the Board's determination 
is now final. 

Pertinent evidence submitted subsequent to the prior Board 
decision includes private treatment reports and a June 2001 
examination report by a private examiner, in which he states 
that the veteran has PTSD linked to his wartime experiences.  
The stressor discussed in that examination, witnessing a 
plane crash and seeing the bodies of the passengers being 
flung from the plane, had not been addressed during the prior 
examination of the veteran.  The Board finds that this 
evidence is new and material, and the claim is reopened.  


Service Connection for a PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre- existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2003).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  While the Board notes that the regulation 
governing service connection for PTSD has been revised twice 
during the pendency of this reopened appeal --effective March 
7, 1997, in conformity with the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)) (in pertinent part, eliminating the 
necessity for a "clear" diagnosis of the condition), and 
effective May 7, 2002, to include discussion of evidence 
necessary to establish an stressor based on personal 
assault), the three requirements for service connection cited 
to above remain essentially unchanged.  In view of the 
foregoing, the Board finds that the veteran is not prejudiced 
by consideration of the claim in light of the version of 38 
C.F.R. § 3.304(f) cited to above. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1995).].  

In this case, the record clearly establishes that the first 
two criteria under 38 C.F.R. § 3.304(f) are met: a current 
diagnosis of PTSD and an opinion linking such diagnosis to 
the veteran's reported in-service stressor.  While the actual 
record is not available, according to a prior Board decision, 
a VA examiner diagnosed PTSD in 1985.  Most recently, 
however, a private examiner provided a PTSD diagnosis in June 
2001.  Importantly, that examiner referred to the veteran's 
alleged underlying stressor of seeing a plane crash and 
witnessing the bodies being hurled from the plane which then 
blew up.  There is no medical evidence of record that 
conflicts with the private examiner's medical findings.  

However, this case turns on whether the remaining criterion 
needed to establish service connection for PTSD--credible 
supporting evidence that the veteran's reported in-service 
stressors actually occurred--is established.  See Cohen, 10 
Vet. App. at 142.  The type of evidence required to establish 
that the claimed in-service stressors actually occurred 
depends on whether the veteran "engaged in combat with the 
enemy."  38 C.F.R. § 3.304(f).  If the veteran engaged in 
combat with the enemy, the veteran's lay testimony regarding 
stressors related to such combat will be accepted as 
conclusive evidence of the occurrence of the claimed in-
service stressors.  Id.  If the veteran was not engaged in 
combat, or his claimed in-service stressor is not related to 
combat, the record must include evidence corroborating the 
occurrence of his claimed in-service stressors.  Id.  

In this case, the record does not clearly establish that the 
veteran engaged in combat with the enemy.  The available 
records do not show the receipt of any combat medals or 
awards, and the veteran has not claimed the existence of any 
such awards or medals.  As the combat status has not been 
established, the veteran's statements alone cannot constitute 
conclusive evidence of the occurrence of in-service stressor; 
rather, corroborating evidence is needed.  See Cohen, 10 Vet. 
App. at 145.  

The veteran's records are incomplete and his claims file 
cannot be reconstructed.  The RO has made several attempts to 
assist the veteran in the development of his claim.  The RO 
requested specific stressor information from the veteran in 
September 2001.  The veteran has not provided the requested 
information.  

Under the law, the primary question which must be resolved is 
whether the appellant sustained a qualifying stressor within 
the requirements of 38 C.F.R. § 3.304(f), as discussed above.  
Without such corroboration of a qualifying stressor, the 
question of the validity of a diagnosis of PTSD, and 
therefore whether further medical inquiry should be conducted 
under the VCAA, is irrelevant.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described).  

If the claimed stressor is not combat-related, appellant's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence. Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  Applying the directives of the 
Zarycki decision, the Board notes that the veteran is not in 
receipt of decorations or awards suggestive of combat status.  
However the stressors that he has declared are noncombat 
stressors, requiring independent evidence to corroborate the 
occurrence, and although requested to do so, he did not 
provide the necessary detailed information necessary to 
verify his claimed stressors.  The veteran did not provide 
the names of any collaborating witnesses, specific dates or 
the locations of any incident.  While VA does have a duty to 
assist in the development of his claim, this duty is not 
limitless.  The veteran's cooperation in responding to 
requests for information is required.  As the Court has 
noted, the duty to assist in the development and adjudication 
of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  Sufficient information for 
verification of his stressors was not available.  Thus, VA is 
unable to verify that the incidents occurred. 

As discussed above, if the claimed stressor is not combat- 
related, "the veteran's lay testimony regarding in-service 
stressors is insufficient, standing alone, to establish 
service connection and must be corroborated by 'credible 
evidence',"  Doran v. Brown, 6 Vet. App. 283, 289 (1994).

There has been no credible evidence obtained to substantiate 
the veteran's claimed stressors.  There is no corroboration 
of the veteran's witnessing the crashing of a plane and the 
deaths of its passengers.  These incidents are not noted in 
the record and as discussed above, the veteran did not 
provide sufficient information for USASCRUR to verify the 
incidents.  

In summary, the Board finds that there is no credible 
supporting evidence to substantiate the veteran's claimed 
stressors.  Thus, his claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, i.e., credible evidence of an in-service stressor.  38 
C.F.R. § 3.304(f).  Furthermore, the Board notes that the 
veteran's post-service diagnosis of PTSD is based upon the 
veteran's unverified and uncorroborated accounts as to his 
in-service experience.  Accordingly, the Board finds that 
such diagnosis is not probative.  See Swann, 5 Vet. App. at 
233.  

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnosis of PTSD of record lacks probative value, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule. 38 C.F.R. § 3.102 (2003).  The benefit sought 
on appeal must, accordingly, be denied.




ORDER

New and material evidence has been received and the request 
to reopen the claim of entitlement to service connection for 
PTSD is granted.  

Service connection for PTSD is denied.




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



